Citation Nr: 1233403	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for the cause of the Veteran's death, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1941 to October 1943; he passed away in June 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for the cause of the Veteran's death.

In April 2009, the Board issued a decision affirming the RO's decision, and declining to reopen the previously denied claim.  The appellant appealed this decision to the Court of Appeals for Veterans Claims (CAVC or the Court).  A Memorandum Decision issued in August 2011 vacated the Board's denial and remanded the matter for further consideration.  Following such, the appellant has submitted additional evidence, along with a waiver of initial agency of original jurisdiction (AOJ) consideration.

The appellant testified at an October 2008 hearing held before a Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.  The law requires that the Veterans Law Judge who conducted the hearing must participate in the decision on the appeal.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.707.  As that is not possible in this case, the appellant was offered an opportunity for a new hearing in December 2011 correspondence.  In reply, she stated that she did not desire a new hearing.

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was denied in a September 2004 decision on the grounds that no nexus between service and any factor in the Veteran's death was shown; the appellant initiated an appeal, but did not timely perfect such.  The denial became final in September 2005.

2.  Evidence received since September 2004 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the appeal.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160 (2011). 

2.  The criteria for reopening a previously denied claim of service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to reopening, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material Evidence

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a September 2004 decision, the RO denied entitlement to service connection for the cause of the Veteran's death, determining that none of the conditions listed as contributing to the death were service connected.  The appellant filed a notice of disagreement (NOD) with that decision, and a statement of the case (SOC) was issued in September 2005.  However, the appellant failed to submit a VA Form 9, Appeal to Board of Veterans' Appeals, or any other correspondence which could be accepted as a substantive appeal, prior to the end of the appellate period in November 2005. 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since September 2004, the appellant's testimony from an October 2008 Board hearing a medical report and opinion from Dr. RSB have been associated with the claims file.  Both these items constitute new and material evidence sufficient to reopen the previously denied claim.

The personal testimony of the appellant is competent evidence of the Veteran's experiences during their marriage.  She is able to describe her observations of his sleep patterns and behaviors, and to report things he stated to her.  She can, even as a layperson, observe such things through her five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  While she is not competent to render a diagnosis of PTSD, she can describe factors upon which a qualified medical professional may rely in rendering a valid diagnosis.  Her testimony was not of record at the time of the September 2004 decision; it is new.  Further, as her testimony may form the basis for additional development which could support the claim, it is material.  Shade, 24 Vet. App. at 118.

The July 2012 report and medical opinion of Dr. RSB represent such additional development.  Based upon a review of VA treatment records, the statements of the appellant and her daughter, and available service records, the psychiatrist opined that a diagnosis of PTSD due to verified in-service stressors was warranted.  Further, he opined that the PSTD caused the Veteran to develop heart disease, which was the primary cause of his death.  Dr. RSB cited three medical studies purporting to associate PTSD with unspecified heart disease and other cardiovascular manifestations.  The July 2012 report is clearly new, as it was created well after the September 2004 denial; it is also material, as it addresses the unestablished fact of a nexus between service and death, and raises the reasonable possibility of substantiating the claim.

Based on either item of new and material evidence, reopening of the previously denied claim of service connection for the cause of the Veteran's death is warranted.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

Reopening of the previously denied claim of service connection for the cause of the Veteran's death is granted.


REMAND

Following reopening of the previously denied claim, remand is required for additional development, and to secure an adjudication of the claim on the merits by the agency of original jurisdiction (AOJ.

During service, the Veteran was aboard a ship which struck several mines and sank.  This constitutes a valid and verified stressor event to support a diagnosis of PTSD.  Several examiners and treating medical care providers have opined that the Veteran warranted a diagnosis of PTSD at some point during his life as a result of this event.  They cite the competent reports of the Veteran and his family members in describing symptoms and behaviors.  The Board expressly finds that a diagnosis of PTSD due to a verified in-service event is warranted; service connection of PTSD for purposes of consideration of the appellant's death claim is established.

The remaining question, then, is whether PTSD caused or substantially contributed to the Veteran's death.

The June 2004 death certificate lists acute myocardial infarction due to acute congestive heart failure, due to acute renal failure, as the immediate causes of the Veteran's death.  Additionally, pneumonia, dementia, and PTSD are listed as significant conditions contributing to death, but which did not result in the primary causes.  However, the same doctor filed a June 2004 death summary at the VA hospital.  In that document, the doctor did not list PTSD as a diagnosis at all, and did not indicate it played any role in the Veteran's death.  The VA records are therefore in conflict, and clarification is required.

Dr. RSB, the private doctor offering an independent medical opinion following review of the evidence, opined in July 2012 that a diagnosis of service-connected PTSD was warranted, and that such did contribute to the Veteran's death.  However, the private opinion lacks a coherent rationale for the stated opinion.  While he cites several medical studies involving the role of PTSD in the development of unspecified heart disease and other cardiovascular manifestations, he does not state how those studies related to the Veteran's diagnoses.  He notes the Veteran was diagnosed with hypertension and atherosclerotic cardiovascular disease, which eventually required a triple bypass, and states that chronic PTSD caused him to develop heart disease, but it is unclear whether the studies he cites address the conditions diagnosed in the Veteran's case.  The doctor's bare statements lack any internal logic, and cannot be readily tied to the cited authorities.  They are not sufficient to warrant a grant of the benefit sought; in light of the conflict in VA records, doubt cannot be resolved in the appellant's favor at this time.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to a qualified medical doctor to obtain a reasoned medical opinion regarding whether the Veteran's service-connected PTSD at least as likely as not caused or substantially contributed to his death, to include the role of PTSD in the development of heart disease.

The claims folder must be reviewed in conjunction with the rendering of such opinion, and the reviewing doctor must specify his or her qualifications to render such.

A full and complete rationale for any opinion expressed is required.  This includes offering specific findings relating the Veteran's diagnosed cardiovascular conditions to PTSD.  If the reviewer feels that the requested opinion cannot be rendered without resorting to speculation, the reviewer should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the reviewer (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


